Citation Nr: 1243589	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for laryngitis with hoarseness, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from June 1984 to October 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO granted service connection for laryngitis with hoarseness and assigned an initial, 10 percent rating, effective September 28, 2005.  In August 2006, the Veteran filed a notice of disagreement (NOD) with the  assigned disability rating.  A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in April 2007.

In June 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for laryngitis, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126  (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Also, to more accurately reflect the Veteran's contentions and what the RO has actually adjudicated in this case, the Board has recharacterized the appeal as encompassing the matter set forth on the title page.

In November 2010, the Board remanded the claim appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing further action, the AMC continued the 10 percent rating for laryngitis with hoarseness, to include on an extra-schedular basis (as reflected in a October 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims folder associated with this Veteran.  A review of the electronic folder reveals that an October 2012 rating decision has granted the Veteran's claim for asthma as secondary to his service-connected sinus congestion, rated 30 percent effective September 12, 2012; and has continued the noncompensable rating for chronic sinusitis.  The Veteran has not issued a notice of disagreement with the decision at this time, and these issues are not currently before the Board.

As a final, preliminary matter, the Board notes that VA treatment records, dated from November 2011 to October 2012, have been associated with the Veteran's electronic Virtual VA file since the most recent SSOC, dated in October 2011.  Although a waiver of RO review has not been received in conjunction with this evidence, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2012).  Accordingly, a remand for initial RO consideration of these records is not required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the September 28, 2005 effective date of the award of service connection, the Veteran's service-connected laryngitis with hoarseness has primarily been manifested by hoarseness of the voice, but without evidence of thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant  changes on biopsy, or complete organic aphonia.

3.  The applicable rating criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for laryngitis with hoarseness, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes (DC) 6516, 6519 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2012).

Pertinent to the claim herein decided, the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Pertinent to this appeal, a November 2005 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate what was then a claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  

After the award of service connection, and the Veteran's disagreement with the initial assigned rating, an August 2006 letter provided the Veteran with general  information pertaining to the assignment of a disability rating and an effective date, as well as the type of evidence that impacts those determinations.  Also, the April 2007 SOC set forth the criteria for higher ratings for the disability under consideration (the timing and form of which suffices, in part, for Dingess/Hartman). 

After issuance of the above-described notice and the opportunity for the Veteran to respond, claim was subsequently readjudicated, as reflected in August 2007 and October 2011 SSOCs.  Hence, the Veteran is not prejudiced by the timing of the later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board finds that the RO has reasonably satisfied this duty, to the extent possible, and that additional RO action to further develop this claim, prior to appellate consideration, is required. 

VA has obtained records of treatment reported by the Veteran, including service treatment records and identified and relevant VA and private medical records, as well as the Veteran's lay statements, arguments expressed in the Veteran's claims submissions, and a transcript of his June 2007 DRO hearing testimony. Additionally, the Veteran was provided adequate VA examinations in April 2006 and pursuant to the November 2010 Board remand, in December 2010 to determine the nature and severity of his laryngitis with hoarseness.  

As noted, this matter was remanded in November 2010 so the Veteran could be afforded a VA examination, which he underwent in December 2010.  In the November 2010 remand, the Board requested that the VA examiner was specifically to examine the Veteran's vocal cords and report all findings; moreover, the examiner was to state whether or the Veteran has complete, organic aphonia.  The December 2010 VA examination report demonstrates that the VA examiner commented upon each.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO /AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability ratings are determined by application of the  criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The initial 10 percent rating for the Veteran's laryngitis with hoarseness has been assigned under Diagnostic Code 6516, for chronic laryngitis.  38 C.F.R. § 4.97, DC 6516 (2012).  Under DC 6516, a 10 percent rating is warranted for hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changed on biopsy.

The Veteran and his representative contend that the Veteran is now unable to speak above a whisper on a constant basis.  During the June 2007 DRO hearing, the  Veteran was unable to communicate except for a whisper and the Veteran's representative raised the possibility of rating the Veteran for aphonia, due to his inability to speak above a whisper.

Aphonia, complete organic is rated under 38 C.F.R. § 4.97, Diagnostic Code 6519.  Under DC 6519, a 60 percent rating is assigned for the constant inability to speak above a whisper; while the next higher evaluation, a 100 percent rating is assigned when there is constant inability to communicate by speech. 

Considering the pertinent evidence of record in light of the above, the Board finds that the criteria for an initial rating in excess of 10 percent have not been met at any point since the September 28, 2005 effective date of the award of service connection for laryngitis with hoarseness.

A November 2005 private examination report documents chronic dysphonia that appears reactive to the sinus difficulties the Veteran experiences.   There was also a small degree of vocal fold bowing observed.   There was moderate to severe reactive muscle tension dysphonia that results in severe supra glottis compression, resulting in significantly reduced voice output leading to increased vocal strain and struggle.

VA treatment records dated from November 2005 to October 2011 reference, among other treatment, intermittent speech therapy.

The report of an April 2006 VA examination reflects that the Veteran has experienced an increase in hoarseness over the last three years.   The Veteran reported that he has a normal voice occurring several weeks or months at a time, interspersed with significant hoarseness.   The examiner noted that the Veteran's pitch was 90 percent normal with speech therapy.  The examiner diagnosed laryngitis with hoarseness.

In his August 2006 NOD, the Veteran reported he has lost time from work due to his difficulty with speaking and that such is his livelihood as a salesman.

In a September 2006 letter, the Veteran indicated that if he did not have this problem with his voice, he could look for another position in sales, customer service, or some other profession for which he was qualified.  He also stated that due to other medical problems, he was unable to lift over 15 pounds and could not reach above his right shoulder, making production work not an option.

In a September 2006 letter, the Veteran's Managing Director, T.L.T., stated that the Veteran has lost his voice for as little as a week to as long as four weeks.  He indicated that it had hurt the Veteran's sales production but did not cripple it.  T.L.T. indicated that from late August 2005 until May 2006, the Veteran's production was severely hindered due to his lack of voice.  He indicated that with his help and the help of other managers, they were able to aid the Veteran with a few sales during this time.  He indicated that they were his voice and the Veteran had to complete all of the other requirements to complete his sales.  T.L.T. stated that if it were not for the Veteran's illness, he would be the subject to dismissal from his job due to lack of minimal production.

On a February 2008 VA outpatient visit, the Veteran reported that he lost his job because of his dysphonia.  In November 2008, the Veteran underwent a VA gastrointestinal medical procedure, during that procedure, the vocal cords were noted to be normal.  During an October 2010 VA primary care visit, the Veteran reported that he was currently in school full-time and was working part-time.  On physical examination, the Veteran complained of sinus headaches, burning eyes, nasal congestion, and a sensation of a lump in his throat.  The examiner noted that the Veteran's speech was clear and that he was able to answer appropriately.

On December 2010 VA examination, it was noted that the Veteran spoke in a whispered voice.   The Veteran denied complete loss of voice.   Ears, Nose, and Throat physical examination was unremarkable.   Direct Flexible Fiberoptic Naso-Pharyngo-Laryngoscopy results revealed the nasal septum was relatively straight; nasal mucosa was clear, without any masses, polyps or bleeding; the Eustachian Tube orifices were patent bilaterally, no inflammation, or lesions; the Nasopharyngeal mucosa was clear, without any inflammation or lesions.   The epiglottis was normal in size and shape, without any lesions; the lingual tonsils were not inflamed and not hypertrophic; the vocal cords were mobile bilaterally, without any lesions; there was no evidence of any thickening of the vocal cords, no nodules, no polyps seen; there was no evidence of any vocalization using the false cords or muscle tension dysphonia; the arytenoids were normal in size and shape, without any lesions; the pyriform sinuses were clear, no masses, without pooling of secretions.

The examiner noted that the Veteran whispered throughout the interview; that the flexible laryngeal examination revealed bilaterally mobile vocal cords, without any lesions; and, specifically, that there was no thickening of the vocal cords, no nodules and no polyps.   The examiner indicated that no biopsy was indicated because no abnormalities were found.   There was no evidence of false cord vocalization or muscle tension dysphonia; and there was no organic etiology observed for the voice change.

Based on this evidence, the Board finds that an initial rating higher than 10 percent for laryngitis with hoarseness is not warranted.  In this regard, the medical evidence reflects that the Veteran's voice is hoarse, but there is no evidence of thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changed on biopsy which would warrant the next higher 30 percent rating under DC 6516.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no higher rating is assignable.  As noted, the Veteran contends that his disability is more appropriately rated under Diagnostic Code 6519 for complete organic aphonia.  Although the December 2010 VA examiner noted the Veteran whispered throughout the interview, the Veteran denied a complete loss of voice and the examiner specifically noted that there was no organic etiology for the voice change.  Hence, the Board finds that the Veteran's disability is more appropriately rated under Diagnostic Code 6516, pursuant to which the Veteran's symptoms are consistent with a 10 percent rating.   As Diagnostic Code 6519 is not applicable on these facts, there is no medical basis for awarding a 60 percent under that diagnostic code, as the Veteran urges.  The disability also has not been shown to involve any factor(s) warranting evaluation of the disability under any other provision(s) of VA's rating schedule.  

The Board reiterates that it has certainly considered the Veteran's assertions as to his vocal cord symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher initial rating-a showing of thickening or nodules of the vocal cords, submucous  infiltration, or pre-malignant changes on biopsy; and whether or not there is complete organic aphonia-are essentially medical findings which are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, while the Veteran's complaints have been considered, they are not considered more persuasive on these points than the objective medical  findings which, as indicated above, do not support the claim a for higher initial rating. 

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher initial rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the April 2007 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the described  symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited above); and that the claim for an initial rating in excess of 10 percent for laryngitis with hoarseness must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is  against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As a final matter, the Board observes that the provisions of 3.321 have been considered because of suggestions that the Veteran's disability may result in marked interference with employment-a question which, based on the Thun analysis, noted above, the Board does not reach actually in this appeal.  

The Board also notes, however, that, certain circumstances, a claim for total disability rating based on individual unemployability due to service-connected disability (TDIU) may be considered a component of a claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be granted where a Veteran's service connected disability(ies) is/are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case the Board notes that, during a February 2008 VA outpatient visit, the Veteran indicated that because of his disability, he eventually lost his job.  He has also reported that he is not able to do physical labor due to other medical problems.  While the record reflects that the Veteran had difficulty working in sales, there is no competent, probative evidence that even suggests that the Veteran's laryngitis with hoarseness is of sufficient severity to preclude all forms of employment.  Indeed, he has been employed at least part-time and in school full-time throughout the pendency of the claim on appeal.  No actual evidence of unemployability has been presented or suggested.  As such, and on these facts, the Board finds that no TDIU claim, pursuant to Rice and Roberson, has been raised in connection with the claim for higher rating currently on appeal. 



ORDER

An initial rating in excess of 10 percent for laryngitis with hoarseness, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


